DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dohata et al. (US 2016/0135711 A1).
With respect to claim 1, Dohata discloses a radio frequency coil (as seen on Figures 2 and 3), comprising: a first coil (coil #337), a first skeleton, and a second skeleton, the first skeleton and the second skeleton being rod shaped (resin cases #304-1 and #304-3 considered as skeletons); wherein the first coil includes a first loop made from a conductor that receives radio frequency signals, and a first signal detector that is inserted in series into the first loop and that 
With respect to claim 2, Dohata discloses a radio frequency coil, comprising (as seen on Figures 2 and 3): a plurality of coils that are juxtaposed (as seen on Figure 3), and a plurality of skeletons supporting portions of the plurality of coils, the plurality of skeletons being rod shaped (see resin cases #301-#305 considered as the supporting portions or skeletons); wherein each of a plurality of the coil includes a loop made from a conductor that receives radio frequency signals, and a signal detector that is inserted in series into the loop and that detects signals received by the loop (see loop #337 as one of the multiple loop coils for receiving RF signal; see paragraph 0048 for reception capability of RF coil #300); the plurality of skeletons are arranged side by side in a short axis direction thereof with a spacing therebetween; the signal detectors inserted into each of a plurality of the loop are juxtaposed in the short axis direction of the skeletons with a spacing therebetween, and each of the signal detectors is supported by one of the skeletons (see Figures 2 and 3 showing the coil #337 mounted and position between the resin cases wherein the cases #304-1 and #304-3 are arranged with a spacing in a short axis direction); and the loops are deformable, and the spacing among the plurality of skeletons is changeable in accordance with deformation of 
With respect to claim 3, Dohata discloses the signal detectors and the portions of the loops of all of the coils are respectively supported by the skeletons (as seen on Figure 2) that are different and adjacent to each other, and a distance between the skeletons enables the loops to be folded in half (see Figures 3, 8 and 9 discloses resin cases that are different and adjacent to each other and foldable/deformable; see paragraphs 0019-0024).
With respect to claim 4, Dohata discloses a second coil (see coil #335 in Figure 3), and a third skeleton arranged such that long axes of the second skeleton and the third skeleton face each other (see third resin case #302; and wherein first and second cases #304-1 and #304-3 face each other), the third skeleton being rod shaped; wherein the second coil includes a second loop made that receives radio frequency signals, and a second signal detector that is inserted in series into the second loop and that detects the signals received by the second loop; the second signal detector is mounted on one of the second skeleton and the third skeleton, and a portion of the second loop that faces the second signal detector is mounted on one of the second skeleton and the third skeleton on which the second signal detector is not mounted (see Figures 2 and 3 showing the coils #337 and #335 mounted and position between the resin cases #304-1, #304-3 and #302); and the second loop is deformable, and the spacing between the second skeleton and the third skeleton is changeable in accordance with the deformation of the second loop (see Figure 9 wherein the “belt” is closed/around the subject making the configuration of multiple loops deformable and visibly having different spacing between the cases as compared to Figure 2 having the “belt” open).
With respect to claim 5, Dohata discloses a third coil; wherein the third coil includes a third loop made from a conductor that receives radio frequency signals, and a third signal detector that is inserted in series into the third loop and that detects the signals received by the third loop; and the third signal detector is mounted on one of the first skeleton and the second skeleton, and a portion of the third loop that faces the third signal detector is mounted on one of the first skeleton and the second skeleton on which the third signal detector is not mounted (see Figures 2 and 3 showing the coils #337 and #335 mounted and position between the resin cases #304-1, #304-3 and #302). 
With respect to claim 6, Dohata discloses a third coil and a fourth coil (coils #338 and #336); wherein the third coil includes a third loop made from a conductor that receives radio frequency signals, and a third signal detector that is inserted in series in the third loop and that detects the signals received by the third loop; the fourth coil includes a fourth loop made from a conductor that receives radio frequency signals, and a fourth signal detector that is inserted in series into the fourth loop and that detects the signals received by the fourth loop; the third signal detector is mounted on one of the first skeleton and the second skeleton, and a portion of the third loop that faces the third signal detector is mounted on one of the first skeleton and the second skeleton on which the third signal detector is not mounted; and the fourth signal detector is mounted on one of the first skeleton and the second skeleton, and a portion of the fourth loop that faces the fourth signal detector is mounted on one of the first skeleton and the second skeleton on which the fourth signal detector is not mounted (see Figures 2 and 3 showing the coils #338 and #336 mounted and position between the resin cases #304-1, #304-3 and #302).
With respect to claim 7, Dohata discloses the first loop and the second loop include a structure or circuitry that removes magnetic coupling between the first loop and the second loop (see paragraph 0053 a detuning circuitry to eliminate coupling).
With respect to claim 8, Dohata discloses the first loop and the second loop are arranged such that a portion of the first loop and a portion of the second loop overlap to remove magnetic coupling between the first loop and the second loop (see paragraph 0053). 
With respect to claim 9, Dohata discloses a circuit is inserted in series into the first loop and the second loop to remove magnetic coupling between the first loop and the second loop, and the circuit is mounted on the second skeleton (see paragraph 0053 a detuning circuitry to eliminate coupling).
With respect to claim 10, Dohata discloses wherein at least a portion of the first loop that is not mounted on the first skeleton and the second skeleton is a bendable structure (see Figures 8 and 9).
With respect to claim 11, Dohata discloses a drawing mechanism that pulls the first skeleton, the second skeleton, and the third skeleton close and adjacent to each other (see Figure 5, having flexible portions #502-1 considered as a drawing mechanism in order to allow the flexibility to be deformable to be wound around the patient).
With respect to claim 12, Dohata discloses the drawing mechanism is a conductor that includes shape memory effects, and forms at least a portion of the first loop and the second loop (see Figures 5-6 and paragraphs 0055-0056)
With respect to claim 13, Dohata discloses drawing mechanism includes a cord-like member arranged so as to pass through the first skeleton and the second skeleton (see Figures 2-6).
With respect to claim 14, Dohata discloses the first coil and the second coil are mounted on the second skeleton such that a distance between the first coil and the second coil on the second skeleton can be changed, and at least one of a distance between the second skeleton and the first skeleton and a distance between the second skeleton and the third skeleton can be changed (see Figure 9 wherein the “belt” is closed/around the subject making the configuration deformable and visibly having different spacing between the cases as compared to Figure 2 having the “belt” open). 
With respect to claim 15, Dohata discloses the first skeleton and the second skeleton are members that are bendable in a long axis direction (see Figure 9).
With respect to claim 16, Dohata discloses a magnetic resonance imaging apparatus (as seen on Figure 1), comprising the radio frequency coil according to claim 1 (RF coil #300) as a receiving coil that receives nuclear magnetic resonance signals from a subject (see paragraph 0048 for reception capability of RF coil #300). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited on the PTO 892 not rely upon discloses MR systems having different RF coil arrays configure in a flexible/bendable structures with different supporting mechanisms. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866